Citation Nr: 1118419	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for right knee medial meniscus tear.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976 and from May 2003 to May 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Board remanded this case for further development.


FINDINGS OF FACT

1.  Prior to June 23, 2010, the Veteran's right knee medial meniscus tear was characterized by pain.

2.  As of June 23, 2010, the Veteran's right knee medial meniscus tear has been characterized by pain, tenderness, guarding, grinding, crepitus, some limitation of motion, locking, and minimal osteoarthritis as established by x-ray evidence; as of that date, the evidence also indicates a positive McMurray's test.  


CONCLUSIONS OF LAW

1.  Prior to June 23, 2010, the criteria for a compensable evaluation for right knee medial meniscus tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5256-61 (2010).

2.  As of June 23, 2010, the criteria for an evaluation in excess of 10 percent for right knee medial meniscus tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5261 (2010).

3.  As of June 23, 2010, the criteria for a separate 10 percent evaluation for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's right knee medial meniscus tear claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's March 2010 remand, VA scheduled the Veteran for another medical examination in June 2010.  Thus, VA has complied with the March 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The September 2007 rating decision at issue granted service connection for the Veteran's right knee medial meniscus tear and assigned a noncompensable evaluation, effective July 13, 2006.  The Veteran appealed that evaluation.  In a March 2011 rating decision, this evaluation was increased to 10 percent, effective June 23, 2010, thereby staging the rating.  The Board must evaluate this claim in its entirety to determine whether this or an alternately staged evaluation is most appropriate.  See Fenderson v. West, 12 Vet. App 119 (1999).  As explained below, the Board agrees that the June 23, 2010, VA examination is the first evidence of additional symptoms and therefore is the appropriate date upon which to stage this Veteran's disability evaluations.

In rating a service-connected knee disability, all applicable diagnostic codes must be considered, to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

If the criteria for a compensable rating under both of the above diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  Separate evaluations are also available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).  

According to VA treatment records dated from February 2006 and June 2006, the Veteran's only right knee symptom was pain when running.

In August 2007, the Veteran underwent a VA medical examination in conjunction with this claim.  At that time, he complained of daily pain without radiation, usually after running, walking, or climbing.  Running long distances caused his knee to become swollen and painful, requiring two or three days for recovery.  
He had lost approximately 5 work days, nonconsecutively, due to his knee symptoms.
He denied dislocation, subluxation, or inflammatory, constitutional, or arthritis symptoms.  While his flare-ups did interfere with his ability to work, there was no record of physician-ordered limitations.  

Upon physical examination, the VA examiner found no varus or valgus deformity.  There was no swelling, effusion, heat, or redness, and patellar mobility and tracking were both normal.  There was no pain with patellar, medial, lateral, or posterior popliteal compression, and the Veteran had full range of motion to 125 degrees flexion without pain.  There was normal lateral and medial stability from zero to 30 degrees.  There was no crepitus and no anterior or posterior instability.  Repetitive flexion of the right knee resulted in no additional loss of flexion, nor did it cause any significant pain, weakness, loss of energy, or fatigue.  This examination did not result in a diagnosis of arthritis of the right knee.

In his September 2007 notice of disagreement, the Veteran again reported pain in his right knee, particularly when running.  In a May 2008 statement, he indicated that he ran at a much slower pace, and sometimes not at all, in response to right knee pain.  He also did not lift heavy items anymore and limited his walking due to the pain that resulted from such activity.  He indicated that his treating physician recommended surgery and that he declined that offer.  He tried to persevere, avoid over-exertion and take care of his symptoms.

In a subsequent August 2008 (his VA Form 9), the Veteran reported that he could no longer jog or run due to his right knee disability.  He further reported a constant numbing pain that he had experienced ever since the injury.

The Veteran underwent another VA medical examination on June 23, 2010.  At that time, he complained of intermittent pain and swelling, stiffness.  Moreover, he reported that knee would pop in the morning and evening.  Upon physical examination, the examiner found pain, tenderness, guarding, grinding, crepitus, locking, and some limitation of motion.  Specifically, range of motion was from 5 degrees extension to 125 degrees flexion.  There was no additional limitation with repetitive motion, but there was pain with repetitive motion.  There was no ankylosis, effusion, or dislocation.  McMurray's testing was positive.  The x-ray results showed minimal osteoarthritis of the right knee and small joint effusion.  The diagnosis was degenerative joint disease (arthritis) of the right knee, associated with the right medial meniscus tear.  Thus the symptoms found on this examination suggest a worsening of the Veteran's right knee disability and so a staged evaluation is appropriate.  See Fenderson, 12 Vet. App 119.  

Prior to the June 2010 examination, there is evidence of pain, especially associated with running.  There is no showing of instability or subluxation.  Based on these symptoms, the Veteran's is not entitled to compensation under Diagnostic Code 5257 for instability of the right knee.  See 38 C.F.R. § 4.71a.  Likewise, the Veteran's range of motion, while short of the 140 degrees that defines normal range of motion of the knee, is not limited to a compensable degree under Diagnostic Codes 5260/5261.  See 38 C.F.R. § 4.71a.  Moreover, the September 2007 examiner found no additional functional limitation due to repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, assignment of a compensable rating for limitation of the motion of the right knee disability is not warranted here for the period before the June 2010 examination.  38 C.F.R. § 4.7.

The additional symptoms evinced by the June 2010 examination include decreased range of motion, antalgic gait, tenderness, guarding, grinding, crepitus, and locking.  Since x-ray evidence of arthritis is established, the Veteran is entitled to separate ratings for the manifestations of his right knee disability that are due to instability and those due to loss of motion.  Here, McMurray's test was positive upon examination in June 2010.  Thus, from that date onward, assignment of a separate 10 percent rating for slight impairment characterized by recurrent subluxation or lateral instability is warranted.  As no other objective evidence of instability is noted, there is no basis for assignment of the next-higher 20 percent evaluation for moderate impairment.  

The Board will now turn to the arthritic component of the Veteran's right knee disability, for which a 10 percent evaluation is in effect from June 23, 2010.  In this case, the Veteran's had extension to no worse than 5 degrees and had flexion to no worse than 125 degrees throughout the appeal period.  Functional loss equivalent to the 10 degrees or more of extension and/or 45 degrees or less of flexion is required to warrant a compensable evaluation under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a; see also VAOPGCPREC 9-2004 (allowing for separate ratings for both flexion and extension, if a compensable degree of disability as to each is shown.).  The June 2010 examiner found additional pain due to repetitive motion, but not additional limitation of motion.  While the Veteran's painful motion has not been quantified, the Board finds that these symptoms most nearly approximate the criteria for a 10 percent evaluation under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, 8 Vet. App. 204-07.  In doing so, the Board has equated the Veteran's painful motion to an additional five degree loss of extension.  A higher evaluation under this diagnostic code would require limitation of extension to 15 degrees.  While pain is likewise present with flexion, the Board does not find painful motion to equate to the additional 80 degree loss required for a separate compensable evaluation under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  For these reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the manifestations of the Veteran's right knee disability that are based on limitation of motion as of June 23, 2010.  38 C.F.R. § 4.7.

Thus in sum, prior to June 23, 2010, the Veteran is not entitled to a compensable evaluation for any manifestations of his service-connected right knee disability.  From June 23, 2010, he is not entitled to a rating in excess of the 10 percent already assigned for the arthritic component of the disability.  However, a separate 10 percent rating contemplating instability is warranted from June 23, 2010.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as greater instability or greater limitation of motion.  However, the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Veteran has not alleged that he is unemployable, but rather has repeatedly stated that he was employed.  Thus the Veteran has not asserted, nor has the record raised, the issue of TDIU. 


ORDER

Entitlement to a compensable initial disability rating prior to June 23, 2010, for right knee medial meniscus tear is denied.

Entitlement to an initial disability rating in excess of 10 percent as of June 23, 2010, for the arthritic manifestations of a right knee medial meniscus tear is denied.

Entitlement to an initial 10 percent rating for right knee instability is granted, subject to governing criteria applicable to the payment of monetary benefits. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


